Citation Nr: 1448798	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-07 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from November 1963 to November 1965. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In December 2012, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the Board hearing, the Veteran testified that his PTSD symptoms were more severe than reflected in the current 50 percent disability rating.  He stated that his PTSD impacts his marriage, that he has difficulty sleeping, is irritable, loss of interest in activities, has flashback and is unable to work.  The Veteran last underwent a VA examination to address the severity of his service-connected PTSD in January 2012.  Although not overly stale, in light of the Veteran's credible testimony that his PTSD symptoms have increased in severity, the Board finds that a new VA examination is warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Additionally, the Veteran has not yet been afforded a VA examination with respect to his TDIU claim.  The Board notes that in a July 2010 letter, the Veteran's VA physician opined, essentially, that due to the Veteran's PTSD symptoms, it was unlikely that the Veteran would be able to obtain and maintain employment in the competitive marketplace.  However, a January 2012 VA PTSD examiner opined that there did not appear to be any reason from a psychiatric standpoint that would preclude employment.  The Board finds that on remand, the Veteran should be afforded a VA examination and opinion to ascertain the impact of his service-connected disabilities, to include PTSD, tinnitus, bilateral hearing loss, and erectile dysfunction, on the Veteran's ability to obtain and maintain substantially gainful employment.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).

Also, during the Board hearing, the Veteran testified that he received VA medical treatment for PTSD on a regular basis.  Therefore, prior to arranging for the Veteran to undergo further examination, VA must obtain and associate with the claims file all outstanding VA medical records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records from December 2012 to the present.

2.  Then, schedule the Veteran for a VA examination with the appropriate specialist to determine the current nature and severity of his PTSD. The examiner should review the claims folder and should note that review in the report. The rationale for all opinions should be explained. All necessary tests and studies, to include psychological testing, if appropriate, should be accomplished and all clinical findings reported in detail.  The examiner should provide the following:

(a) The examiner should identify the existence and severity of all current manifestations of the Veteran's service-connected PTSD. 

(b) The examiner also should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's service-connected PTSD.

(c) The examiner should also describe the impact of the Veteran's PTSD on his occupational and social functioning and should state whether he is unable to secure or follow a substantially gainful occupation by reason of his service-connected PTSD.  If the Veteran is felt able to work, the examiner should state what type of work and what accommodations would be needed due to his service-connected PTSD.  In providing this opinion, the examiner is requested to reconcile the opinions of record, to include those of a July 2010 VA physician and a January 2012 VA examiner, as noted above.  

3.  Then, schedule the Veteran for a VA examination for the purpose of ascertaining the cumulative impact of his service-connected disabilities of PTSD, tinnitus, bilateral hearing loss, and erectile dysfunction.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  In forming an opinion, the examiner should consider and discuss such factors as the Veteran's education, employment history, and vocational attainment.  In providing this opinion, the examiner should comment on the opinions of record.  If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, considering his current skills and educational background.

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

